EXHIBIT 16 December 9, 2011 Office of the Chief Accountant Securities and Exchange Commission 460 Fifth Street NW Washington, DC 20549 Re: Capital Financial Holdings, Inc. We have received a copy of, and are in agreement with, the statements being made by Capital Financial Holdings, Inc. in Item 4.01 of its Form 8K dated December 9, 2011, captioned “Changes in Registrant’s Certifying Accountant”. We hereby consent to the filing of this letter as an exhibit to the foregoing report on Form 8-K. Sincerely, /s/ Brady, Martz Brady, Martz & Associates, P.C. Certified Public Accountants
